46 F.3d 1153
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Frances WALLS, Plaintiff-Appellant,v.Larry STULTS and Linda Stults, Defendants-Appellees.
No. 93-1412.
United States Court of Appeals, Tenth Circuit.
Jan. 27, 1995.
ORDER AND JUDGMENT1

1
Before MOORE and BARRETT, Circuit Judges;  and DOWNES, District Judge.2

MOORE

2
We have considered the issues raised by the appellant and determined summary judgment was properly granted in this case.  The judgment is therefore AFFIRMED for the reasons given by the district court.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Honorable William F. Downes, United States District Court Judge for the District of Wyoming, sitting by designation